1

2

3

4

5

6                        UNITED STATES DISTRICT COURT

7                       EASTERN DISTRICT OF CALIFORNIA

8                                 ----oo0oo----

9

10   UNITED STATES OF AMERICA,              No. 2:11-CR-262 WBS
11                 Plaintiff,

12       v.                                 ORDER
13   LAVERNE FIELDS,

14                 Defendant.

15

16                                ----oo0oo----

17             On April 1, 2019, defendant Laverne Fields filed a

18   Motion to Terminate Supervised Release pursuant to 18 U.S.C. §

19   3583(e)(1).   (Docket No. 142.)    The United States shall file its

20   response to defendant’s motion no later than thirty (30) days

21   from the date of this order.    Defendant may file a reply no later

22   than twenty-one (21) days from the date of the filing of the

23   United States’ opposition.     The court will then take the motion

24   under submission and will inform the parties if oral argument or

25   further proceedings are necessary.

26             IT IS SO ORDERED.

27   Dated:   April 3, 2019

28
                                        1
